



Exhibit 10.2
OMNIBUS CONSENT, WAIVER AND AMENDMENT
This OMNIBUS CONSENT, WAIVER AND AMENDMENT (this “Consent”) is dated as of June
6, 2019 and is entered into by and among HORIZON GLOBAL CORPORATION, a Delaware
corporation (“Parent Borrower”), HORIZON GLOBAL AMERICAS INC., a Delaware
corporation (“Horizon Americas”) (f/k/a Cequent Performance Products, Inc., a
Delaware corporation and successor by merger with Cequent Consumer Products,
Inc., an Ohio corporation), CEQUENT UK LIMITED, a company incorporated in
England and Wales with company number 08081641 (“Cequent UK”), CEQUENT TOWING
PRODUCTS OF CANADA LTD., a company formed under the laws of the Province of
Ontario (“Cequent Canada”, and together with Parent Borrower, Horizon Americas
and Cequent UK, collectively, “Borrowers”), Horizon Global Company LLC, a
Delaware limited liability company (“Horizon Global”), the other Persons party
to this Consent as Obligors, the financial institutions party to this Consent as
Lenders, and BANK OF AMERICA, N.A., a national banking association, in its
capacity as agent for itself and the other Secured Parties (“Agent”).
RECITALS
WHEREAS, the Borrowers, the other Obligors party hereto, the Agent and the
Lenders have entered into that certain Amended and Restated Loan Agreement dated
as of December 22, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”);
WHEREAS, the Borrowers and the other Obligors have requested that the Agent and
Lenders (i) consent to the dissolution and liquidation of certain Subsidiaries
identified on Schedule 1 attached hereto subject to the terms and conditions set
forth below (the “Proposed Reorganization”); (ii) waive the requirements set
forth in Section 8.5 of the Loan Agreement to establish and maintain Agent’s
control of, and first priority perfected Lien on, the Deposit Accounts
identified on Schedule 2 attached hereto (the “Westfalia Deposit Accounts”);
(iii) amend the Amended and Restated ABL Guarantee and Collateral Agreement and
the Loan Agreement to provide for such limitations and qualifications of each
German Domiciled Obligor as set forth herein; and (iv) amend Schedule I
{Post-Closing Schedule} to the Seventh Amendment to modify certain post-closing
requirements regarding Westfalia-Automotive GmbH;
WHEREAS, subject to the terms of this Consent, the Agent and Lenders have agreed
(i) to consent to the Proposed Reorganization; (ii) to waive the requirements
set forth in Section 8.5 of the Loan Agreement with respect to the Westfalia
Deposit Accounts; (iii) to amend the Amended and Restated ABL Guarantee and
Collateral Agreement and the Loan Agreement to provide for certain limitations
and qualifications to each German Domiciled Obligor as set forth herein; and
(iv) to amend Schedule I {Post-Closing Schedule} to the Seventh Amendment to
modify certain post-closing requirements regarding Westfalia-Automotive GmbH as
set forth herein;
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Documents and this Consent, and other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
Initially capitalized terms used but not otherwise defined in this Consent have
the respective meanings set forth in the Loan Agreement.
ARTICLE II
RECITALS
The foregoing Recitals are hereby made a part of this Consent.
ARTICLE III
LIMITED CONSENT AND WAIVER UNDER THE LOAN AGREEMENT
3.01Limited Consent and Waiver.
(a)The Obligors hereby acknowledge that the Proposed Reorganization is not
permitted under Section 10.2.3 of the Loan Agreement. The Obligors have
therefore requested that the Agent and Lenders consent to the consummation of
the Proposed Reorganization. Subject to the occurrence of the Consent Effective
Date, the Agent and the Required Lenders party hereto hereby consent to the
consummation of the Proposed Reorganization and waive any Events of Default that
would have otherwise resulted therefrom so long as (i) the assets, if any, of
the entities listed on Schedule 1, shall be distributed or otherwise transferred
to an Obligor that is not listed on Schedule 1; and (ii) the Borrowers shall
deliver to the Agent, as soon as available, and in any event not later than the
next monthly financial statements due under Section 10.1.2(c) of the Loan
Agreement after giving effect to any portion of the Proposed Reorganization, an
updated organization chart which accurately shows the Borrowers and Obligors
after giving effect to implementing all or any portion of the Proposed
Reorganization.




--------------------------------------------------------------------------------





(b)The Obligors hereby acknowledge that the Loan Agreement requires that they
establish and maintain Agent’s control of, and first priority perfected Lien on,
the Westfalia Deposit Accounts. The Obligors have requested that Agent and
Lenders waive the requirement that they establish and maintain Agent’s control
of, and first priority perfected Lien on, the Westfalia Deposit Accounts.
Subject to the occurrence of the Consent Effective Date, the Agent and Required
Lenders party hereto hereby waive the requirement that Obligors establish and
maintain Agent’s control of, and first priority perfected Lien on, the Westfalia
Deposit Accounts and waive any Events of Default that would have otherwise
resulted therefrom so long as the Westfalia Deposit Accounts are pledged to
third party creditors and/or suppliers.
(c)The consents and waivers in this Section 3.01 shall be effective only to the
extent specifically set forth herein and shall not (i) be construed as a waiver
of any breach, Default or Event of Default nor as a waiver of any breach,
Default or Event of Default of which the Agent and the Lenders have not been
informed by the Obligors, (ii) affect the right of the Agent or the Lenders to
demand compliance by the Obligors with all terms and conditions of the Loan
Documents, except as specifically waived by this Consent, (iii) be deemed a
waiver of or consent to any transaction or future action on the part of any
Obligor requiring the Agent’s or any Lender’s consent or approval under the Loan
Documents, other than as expressly set forth herein, or (iv) except as consented
to hereby, be deemed or construed to be a waiver or release of, or a limitation
upon, the Agent’s or the Lenders’ exercise of any rights or remedies under the
Loan Agreement or any other Loan Document, whether arising as a consequence of
any Default or Event of Default which may now exist or otherwise, all such
rights and remedies hereby being expressly reserved.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES


Each Obligor hereby represents and warrants to each Lender and the Agent, as of
the date hereof and as of the Consent Effective Date, as follows:
4.01Authority. The execution, delivery and performance by such Obligor of this
Consent, and the transactions contemplated hereby or thereby, have been duly
authorized by all necessary action, and this Consent is a legal, valid and
binding obligation of such Obligor enforceable against such Obligor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
4.02Representations and Warranties. Each representation and warranty of such
Obligor in the Loan Documents is true and correct as of the date hereof, after
giving effect to this Consent (except for representations and warranties that
expressly relate to an earlier date and except for the representations and
warranties set forth in Section 9.1.4(d) {No Material Adverse Change} and
Section 9.1.15(d) {Solvency} of the Loan Agreement).
4.03Governmental Approvals; No Conflicts. The execution, delivery, and
performance by such Obligor of this Consent (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, (b) will not violate any Applicable Law or regulation or
the charter, by-laws or other organizational documents of any Obligor or any
Subsidiary of any Obligor or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Obligor or any Subsidiary of any Obligor or their
assets, or give rise to a right thereunder to require any payment to be made by
any Obligor or any Subsidiary of any Obligor, except for violations, defaults or
the creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, (d) will not result in the creation or imposition of
any Lien on any asset of any Obligor or any Subsidiary of any Obligor, except
Liens created under the Loan Documents and Liens permitted by Section 10.2.2 of
the Loan Agreement, and (e) do not require any acknowledgement, agreement or
consent under any indenture, agreement or other instrument binding upon any
Obligor or any Subsidiary of any Obligor or their assets, except for such
acknowledgements, agreements and consents as have been obtained or made and are
in full force and effect, and such acknowledgements, agreements or consents the
failure of which to obtain could not reasonably be expected to result in a
Material Adverse Effect.
4.04No Defaults. No Default or Event of Default has occurred and is continuing.
4.05Beneficial Ownership Certification. As of the date hereof, the information
included in the Beneficial Ownership Certification (as defined in the Loan
Agreement after giving effect to this Consent), if applicable, is true and
correct in all respects.
4.06Best Interest of the Borrower. That the Proposed Reorganization is in the
best interests of the Obligors and is not materially disadvantageous to the
Lenders.




2

--------------------------------------------------------------------------------





ARTICLE V
AMENDMENT TO AMENDED AND RESTATED ABL GUARANTEE AND COLLATERAL AGREEMENT


5.01Amendments to Amended and Restated ABL Guarantee. As of the date hereof,
Section 2.9 of the Amended and Restated ABL Guarantee and Collateral Agreement
is hereby amended to read in its entirety as follows:
“2.9    German Domiciled Obligors. In the case that during the lifetime of this
Agreement the directors of a German Domiciled Obligor reasonably expect to
suffer a personal liability in the case of a demand under the guarantee and
indemnity, the Agent and Lenders agree to enter into negotiations with that
German Domiciled Obligor in order to limit the guarantee and indemnity in order
to avoid a personal liability of the directors of that German Domiciled
Obligor.”


5.02Amendments to ABL Credit Agreement.
(a)As of the date hereof, Section 5.6 of the Loan Agreement is hereby amended to
read in its entirety as follows:
“5.6    Dominion Account. The available amount in the Dominion Accounts of each
Borrower as of the end of a Business Day shall be applied to the Obligations of
the Obligor Group to which such Borrower belongs at the beginning of the next
Business Day during any Dominion Trigger Period; provided that during any
Dominion Trigger Period, Obligors shall cause all amounts in excess of $400,000
in the aggregate in the Deposit Accounts of Canadian Borrower (taken as a whole)
to be wire transferred in immediately available funds no later than the Business
Day after exceeding such threshold as follows: (i) to the extent such monies are
in U.S. Dollars, to the New York Account, and (ii) to the extent such monies are
in Canadian Dollars, to the Toronto Account. All such amounts shall be applied
to the Canadian Facility Obligations. Notwithstanding the foregoing, (i) the
Obligors shall not have any obligation to deposit any proceeds of any Senior
Term Loan into a Dominion Account or otherwise cause the same to be applied to
the Obligations while any Dominion Trigger Period is in effect and (ii) so long
as no Event of Default shall have occurred and be continuing, Agent shall not
initiate a sweep of balances in (A) the operating account of Horizon Global
Company LLC ending in ’89, (B) the account of Cequent UK Limited ending in
‘7981, (C) the account of C.P. Witter Limited ending in ‘868 or (D) the account
of Cequent UK Limited ending in ‘2002. If a credit balance results from such
application, it shall not accrue interest in favor of Borrowers and shall be
made available to Borrowers of the applicable Borrower Group as long as no
Default exists.”
(b)As of the date hereof, Section 5.10.4 of the Loan Agreement is hereby amended
to read in its entirety as follows:
“5.10.4 German Guarantee Limitation. In the case that during the lifetime of
this Agreement the directors of a German Domiciled Obligor reasonably expect to
suffer a personal liability in the case of a demand under the guarantee and
indemnity, the Agent and Lenders agree to enter into negotiations with that
German Domiciled Obligor in order to limit the guarantee and indemnity in order
to avoid a personal liability of the directors of that German Domiciled
Obligor.”


5.03Amendments to Post-Closing Schedule. Section 1(b) of Schedule 1
{Post-Closing Schedule} to the Seventh Amendment is hereby amended by adding at
the end thereof the following new unnumbered paragraph:
“Notwithstanding anything to the contrary contained in this Section 1(b),
Westfalia-Automotive GmbH shall only be required to use commercially reasonable
efforts to take all actions and receive all third party consents necessary
(subject to the Agreed Security Principles) to satisfy the items described below
no later than October 4, 2019 (or, in each case, such longer periods as the
Agent may agree in writing):
(a)    a German law security transfer agreement relating to the security
transfer of all moveable property (including stock and inventory) over which
security shall be granted; and
(b)    such legal opinions as may be necessary in relation to the German law
security transfer agreement relating to the security transfer of all moveable
property (including stock and inventory) of Westfalia-Automotive GmbH.”




3

--------------------------------------------------------------------------------





ARTICLE VI
CONDITIONS PRECEDENT AND FURTHER ACTIONS


6.01Conditions Precedent. The limited consent and waiver in Article III and the
amendments in Article V shall be deemed effective as of the date first set forth
above when each of the following conditions precedent have been satisfied in
form and substance satisfactory to the Agent and its counsel (such date, the
“Consent Effective Date”):
(a)The Agent shall have received duly executed counterparts of this Consent
which, when taken together, bear the authorized signatures of the Obligors, the
Agent and the Required Lenders;
(b)The Agent shall have received fully executed consents from each of the
required Term Lenders approving the Proposed Reorganization on such terms and
conditions as Agent shall approve; and
(c)The Borrowers shall have paid all fees and expenses (provided that legal fees
required to be paid as a condition precedent to the occurrence of the Consent
Effective Date shall be limited to such legal fees as to which Borrowers have
received a summary invoice) owed to and/or incurred by the Agent in connection
with this Consent (which the Agent, in its discretion, may collect from
Borrowers by charging the same as a Revolving Loan).
6.02Further Actions. Each of the Obligors to this Consent agrees that at any
time and from time to time upon the written request of the Agent, it will
execute and deliver such further documents and do such further acts and things
as the Agent may reasonably request in order to effect the purposes of this
Consent.
ARTICLE VII
REAFFIRMATION
Each Obligor hereby (i) acknowledges and consents to this Consent; (ii)
reaffirms its obligations under the Guaranties, the Security Documents and the
other Loan Documents; (iii) reaffirms the Liens granted by it pursuant to the
Security Documents; and (iv) confirms that the Guaranties, the Security
Documents and the other Loan Documents remain in full force and effect, without
defense, offset or counterclaim. Although each Guarantor has been informed of
the terms of the Consent, such Guarantor hereby confirms that it understands and
agrees that the Agent and the Lenders have no duty to so notify such Guarantor
or any other guarantor or to seek this or any future acknowledgment, consent or
reaffirmation, and nothing contained herein shall create or imply any such duty
as to any transaction, past or future.
ARTICLE VIII
MISCELLANEOUS
8.01Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns. The successors and assigns of the Obligors include,
without limitation, their respective receivers, trustees, and
debtors-in-possession.
8.02Further Assurances. Each Obligor party hereto hereby agrees from time to
time, as and when requested by the Agent or any Lender, to execute and deliver
or cause to be executed and delivered all such documents, instruments and
agreements and to take or cause to be taken such further or other action as the
Agent or such Lender may reasonably deem necessary or desirable in order to
carry out the intent and purposes of this Consent and the other Loan Documents.
8.03Loan Document. This Consent shall be deemed to be a “Loan Document” for all
purposes under the Loan Agreement.
8.04Governing Law. THIS CONSENT AND, UNLESS EXPRESSLY PROVIDED IN ANY LOAN
DOCUMENT, ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.
8.05Consent to Forum.
(a)Forum. EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1 OF THE LOAN AGREEMENT. A FINAL JUDGMENT IN ANY PROCEEDING OF ANY
SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.


4

--------------------------------------------------------------------------------





(b)Other Jurisdictions. Nothing herein shall limit the right of Agent, any
Security Trustee or any Lender to bring proceedings against any Obligor (other
than a Mexican Domiciled Obligor) in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law (except
with respect to service of process to Mexican Domiciled Obligors). Nothing in
this Consent shall be deemed to preclude enforcement by Agent or any Security
Trustee of any judgment or order obtained in any forum or jurisdiction. Final
judgment against an Obligor in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction, including the country
in which such Obligor is domiciled, by suit on the judgment.
(c)Each Mexican Domiciled Obligor waives any right to any jurisdiction (other
than as provided under Section 8.04 above and this Section 8.05) to which they
may be entitled under Applicable Law, by reason of its present or future
domicile, or otherwise, for the purposes of proceedings against or involving any
of the Mexican Domiciled Obligors, and waives any objection to those courts on
the ground of venue or forum non conveniens.
8.06Severability. Wherever possible, each provision of this Consent shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Consent shall
remain in full force and effect.
8.07Entire Agreement. Time is of the essence of this Consent. This Consent
constitutes the entire contract among the parties relating to the subject matter
hereof, and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof.
8.08Execution in Counterparts. This Consent may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Consent shall become effective on the
Consent Effective Date. Delivery of a signature page of this Consent by telecopy
or other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
8.09Costs and Expenses. The Borrowers agree to reimburse Agent for all fees,
costs and expenses, including the reasonable fees, costs and expenses of counsel
or other advisors for advice, assistance, or other representation in connection
with this Consent.
8.10Reference to and Effect upon the Loan Documents. The Loan Agreement and the
other Loan Documents shall continue in full force and effect in accordance with
the provisions thereof, and are hereby ratified and confirmed. In each case
except as expressly provided in this Consent, the execution, delivery and
effectiveness of this Consent shall not operate as a waiver of any right, power
or remedy of Agent or any Lender under any of the Loan Documents, nor constitute
a waiver or amendment of any provision of any of the Loan Documents. Upon the
effectiveness of this Consent, each reference in the Loan Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Loan Agreement as amended hereby.
8.11Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
Balance of Page Intentionally Left Blank
Signature Pages Follow














5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Consent and the parties have delivered this Consent, each as of the day and
year first written above.
 
OBLIGORS:


HORIZON GLOBAL CORPORATION,
a Delaware corporation


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: General Counsel, Chief Compliance Officer and Corporate Secretary
 
HORIZON GLOBAL AMERICAS INC.,
a Delaware corporation




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary
 
CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HORIZON GLOBAL COMPANY LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary



HORIZON INTERNATIONAL HOLDINGS LLC,
a Delaware limited liability company
By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary




6

--------------------------------------------------------------------------------





CEQUENT NEDERLAND HOLDINGS B.V.,
a company formed under the laws of the Netherlands
By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


CEQUENT MEXICO HOLDINGS B.V.,
a company formed under the laws of the Netherlands
By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V.,
a limited liability company formed under the laws of Mexico
By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. de
C.V., a limited liability company formed under the laws of Mexico




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HORIZON GLOBAL DIGITAL LIMITED,
a company incorporated in England and Wales with company number
10932461


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


WESTFALIA UK LIMITED, a company incorporated in England and
Wales with company number 05569242


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


HORIZON GLOBAL EUROPEAN HOLDINGS LIMITED, a company incorporated in England and
Wales with company number 08480228




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director




7

--------------------------------------------------------------------------------







C.P. WITTER LIMITED, a company incorporated in England and Wales with company
number 01362420




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


TEIJS HOLDING B.V., a Dutch private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory




TEIJS B.V., a Dutch private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


TERWA HOLDING B.V., a Dutch private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


TERWA INVESTOR B.V., a Dutch private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


TERWA INNOVATION B.V., a Dutch private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


HORIZON SOURCING B.V., a Dutch private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory




8

--------------------------------------------------------------------------------





CEQUENT BRAZIL HOLDINGS COOPERATIEF W.A., a Dutch cooperative with statutory
liability (coöperatie met wettelijke aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


HGHK SERVICES C.V., a Dutch limited partnership (commanditaire vennootschap)


Represented by its general partner:
Horizon Euro Finance


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HG GERMANY HOLDINGS GMBH, a limited liability company incorporated under German
law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


WESTFALIA-AUTOMOTIVE HOLDING GMBH, a limited liability company incorporated
under German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


WESTFALIA-AUTOMOTIVE GMBH, a limited liability company incorporated under German
law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


HENRICHS BETEILIGUNGSGESELLSCHAFT MBH, a limited liability company incorporated
under German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


WESTFALIA-AUTOMOTIVE BETEILIGUNGSGESELLSCHAFT MBH, a limited liability company
incorporated under German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director




9

--------------------------------------------------------------------------------





HORIZON GLOBAL GERMANY GMBH, a limited liability company incorporated under
German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director




WESTFALIA AMERICAN HITCH, INC.,
a Delaware corporation




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HORIZON REAL FINANCE LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary




HORIZON GBP FINANCE LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HORIZON SOURCING HOLDINGS LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary




HORIZON EURO FINANCE LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary








10

--------------------------------------------------------------------------------





 
AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent, a U.S. Lender, a UK Lender and UK Swingline Lender




By: /s/ Kindra M. Mullarky
Name: Kindra M. Mullarky
Title: Senior Vice President




BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender
and Canadian Swingline Lender




By: /s/ Slywia Durkiewicz
Name: Slywia Durkiewicz
Title: Vice President




BANK OF AMERICA, N.A. (acting through its London branch), as UK Security Trustee




By: /s/ Kindra M. Mullarky
Name: Kindra M. Mullarky
Title: Senior Vice President





 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender




By: /s/ Laura Nickas
Name: Laura Nickas
Title: Authorized Signatory




WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender


By: /s/ David G. Phillips
Name: David G. Phillips
Title: Senior Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION, (London branch), as a UK Lender


By: /s/ Alison Powell
Name: Alison Powell
Title: Authorised Signatory



11

--------------------------------------------------------------------------------





 
BANK OF MONTREAL, as a U.S. Lender and a UK Lender




By: /s/ Steve Friedlander
Name: Steve Friedlander
Title: Managing Director




BANK OF MONTREAL, Toronto Branch, as a Canadian Lender




By: /s/ Helen Alvarez-Hernandez
Name: Helen Alvarez-Hernandez
Title: Managing Director







12

--------------------------------------------------------------------------------





SCHEDULE 1


The following entities will be dissolved and liquidated:


1.
Horizon Sourcing B.V., a Dutch private limited liability company

2.
Horizon Sourcing Holdings LLC, a Delaware limited liability company

3.
HGHK Services C.V., a Dutch limited partnership

4.
Westfalia American Hitch Inc., a Delaware corporation

5.
Westfalia UK Ltd., a company incorporated in England and Wales with company
number 05569242

6.
TeIJs Holding B.V., a Dutch private limited liability company

7.
TeIJS B.V., a Dutch private limited liability company

8.
Terwa Holding B.V., a Dutch private limited liability company

9.
Terwa Innovation B.V., a Dutch private limited liability company

10.
Terwa Investors B.V., a Dutch private limited liability company

11.
Horizon Euro Finance LLC, a Delaware limited liability company

12.
Henrichs Beteiligungsgesellschaft mbH, a limited liability company incorporated
under German law





13

--------------------------------------------------------------------------------





SCHEDULE 2


Pledgor
Account No./IBAN
Name and Address of the Account Bank
Westfalia Automotive GmbH
DE12480700400322006801
Deutsche Bank
Gütersloh, Postfach 14 54
33244 Gütersloh
Westfalia Automotive GmbH
DE73478601250329900197
Volksbank Bielefeld- Gütersloh eG, Postfach 25 29, 33353 Rheda- Wiedenbruck
Westfalia Automotive GmbH
DE19478601250329900199
Volksbank Bielefeld- Gütersloh eG, Postfach 25 29, 33353 Rheda- Wiedenbruck
Westfalia Automotive GmbH
DE03478601250329900196
Volksbank Bielefeld- Gütersloh eG, Postfach 25 29, 33353 Rheda- Wiedenbruck







14